Citation Nr: 1707793	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  09-29 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a brain lipoma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel

INTRODUCTION

The Veteran had active duty service from May 1987 to August 1987, January 1991 to June 1991, and February 2003 to May 2004 as well as additional service in the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In January 2015, the Veteran and her spouse testified before the undersigned Veterans Law Judge (VLJ) sitting at the Board in Washington, D.C.  A transcript of the hearing has been associated with the record.

When last before the Board in March 2015, the claim of entitlement for service connection for a brain lipoma was reopened, and the merits of the claim were remanded for further development.  The claim now returns to the Board for further appellate review. As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand directives relevant to the claim decided herein and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In March 2015, the Veteran's claim of entitlement to total disability based on individual unemployability (TDIU) was also remanded.  Since then, in a December 2016 rating decision, the AOJ granted TDIU, from December 27, 2007 to July 2, 2013, after which the Veteran was in receipt of a 100 percent combined rating for her service-connected disabilities.  As this decision represents a full grant of the benefit sought on appeal, the Board no longer has jurisdiction over the issue.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).   

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims file systems


FINDINGS OF FACT

The Veteran's brain lipoma is a congenital defect and was not subject to a superimposed disease or injury during military service that resulted in additional disability.


CONCLUSION OF LAW

The criteria for service connection for a brain lipoma have not been met.  38 U.S.C.A. §§ 101 (24), 1110, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. 
§§ 3.1(d), 3.6(a), 3.102, 3.303, 3.304, 3.306, 4.9 (2016); VAOPGCPREC 82-90.


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by an April 2010 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. §§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment and personnel records, post-service VA and private treatment, and Social Security Administration (SSA) records have been obtained and considered.  She has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran was afforded a VA examination in July 2013 and an addendum opinion was obtained in July 2016 that addresses the nature and etiology of her brain lipoma.  The Board finds the July 2016 opinion is adequate to decide the issue as it is predicated on a review of the record, to include the Veteran's service treatment records, post-service medical records, and the Veteran's statements and other lay statements of record.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Board notes that, in an August 2016 statement, the Veteran challenged the adequacy of the July 2016 opinion based on the fact that the examiner was a nurse practitioner, and indicated that the Board should obtain an opinion from a physician or neurologist.  However, the Board notes that VA satisfies its duty to assist in when it provides a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions, whether that is a doctor, nurse practitioner, or physician's assistant.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (physician's assistant was competent to perform examination); Goss v. Brown, 9 Vet. App. 109 (1996) (recognizing that nurses' statements regarding nexus were sufficient to make a claim well grounded); Williams v. Brown, 4 Vet. App. 270, 273 (1993) (finding opinions of a VA registered nurse therapist competent medical testimony and requiring the Board to provide reasons or bases for finding those opinions unpersuasive).  Further, the Board may assume a VA medical examiner is competent.  Cox, supra; Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (VA has no obligation to present affirmative evidence of a VA physician's qualifications during Board proceedings, absent a challenge by the Veteran); Hilkert v. West, 12 Vet. App. 145, 151 (1999) (an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error).  Furthermore, in offering her opinion, the July 2016 VA examiner indicated that she had consulted with a physician, who, upon a review of the record, is a neurologist who has been involved in the Veteran's care, on the matter.

The Veteran also alleged that the July 2016 VA examiner acted out of malice or vindictiveness in providing her opinion as she disagreed with the examiner's conclusion that her brain lipoma was congenital in nature.  In this regard, a VA examiner is presumed to have properly discharged his or her duties as a health professional (presumption of regularity) in a review of the record, in interviewing the Veteran, and supporting his or her opinion with medical analysis applied to the significant facts of the case.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their regular duties).  The presumption of regularity is rebuttable by clear evidence to the contrary.  Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  In the instant case, there is no indication of any personal animosity on the part of the July 2016 VA examiner.  Furthermore, to the extent that the Veteran disagrees with her conclusion as to the nature of her brain lipoma, the Veteran is a lay person with no medical training, to include in the area of neurology.  As such, and as will be further discussed below, she is not competent to offer an opinion as to the nature and etiology of her brain lipoma.  

Accordingly, the Board finds the Veteran's arguments as to the adequacy of the July 2016 VA opinion to be without merit.  Consequently, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

The Veteran also offered testimony before the undersigned VLJ at a Board hearing in January 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the January 2015 hearing, the undersigned VLJ noted the issue on appeal.  Also, information was solicited regarding the Veteran's in-service experiences she alleges resulted in her brain lipoma, the type and onset of symptoms, and her contention that her military service caused or aggravated such disorder.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  Additionally, subsequent to such hearing, the Board remanded the case in order to obtain outstanding treatment records as well as an etiological opinion.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Furthermore, the Board finds that there was been substantial compliance with the March 2015 remand directives relevant to the claim decided herein.  In this regard, the Board directed the AOJ to obtain all of the Veteran's Army National Guard service treatment and personnel records so that her periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) could be verified and obtain VA treatment records from September 2014 to the present from the Hampton VA Medical Center.  The claim was also remanded to obtain an addendum opinion regarding whether the Veteran's lipoma is a congenital disease or defect; and if a defect, whether there was any superimposed disease or injury in connection with the congenital defect; or, if a disease, whether the lipoma aggravated by a period of ACDUTRA.  If the claim remained denied, it was to be readjudicated in a supplemental statement of the case (SSOC).

Updated service treatment and personnel records were added to the claims file in March 2015 and August 2015.  Updated VA treatment records were obtained in July 2015 and August 2016.  An addendum opinion addressing the nature and etiology of the Veteran's lipoma was obtained in July 2016.  Finally, the claim was most recently readjudicated in a December 2016 SSOC.  Therefore, the Board finds that the AOJ has substantially complied with the Board's March 2015 remand directives such that no further action is necessary prior to the adjudication of the Veteran's claim.  See D'Aries, supra; Dyment, supra.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II. Analysis

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Further, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b). 

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

If a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); 38 C.F.R. § 3.306. 

Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have pre-existed service.  38 C.F.R. §§ 3.303(c), 4.9.  Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90 (July 18, 1990). Service connection is generally precluded by regulation for such "defects", because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; accord Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007). 

VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  The VA General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that a defect is "more or less stationary in nature", while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2. 

As noted above, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c); see also Quirin, 22 Vet. App. at 397; Terry, 340 F.3d at 1385-86 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").  However, a congenital defect can still be subject to superimposed disease or injury.  VAOPGCPREC 82-90.  If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability.  Id. 

However, if it is determined during service that a Veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-397.  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service. See VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990). 

In short, service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin, 22 Vet. App. at 394 ; Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-397. It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service.  Id. at 395. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board notes that the Veteran has a current diagnosis of a mass described as a brain lipoma, discovered in November 2006, after undergoing magnetic resonance imaging (MRI) of the brain.  This, of course, was not noted upon the Veteran's enlistment examination upon her entries into service.  The Veteran asserts that such lipoma had its onset during service, to include as a result of a head injury during her period of active duty in 1991.  Further, she alleges that her lipoma contributed to her headaches during service, to include her period of active duty from February 2003 to May 2004, and that such were a manifestation of the lipoma, thus demonstrating obvious symptomatology, and increased in severity during service, thus showing aggravation of the brain lipoma.

As outlined below, the medical evidence of record indicates that the growth is a brain lipoma and is congenital in nature.  Thus, the relevant inquiry is whether the Veteran's brain lipoma is a disease for which compensation may be awarded or a defect; and, if a defect, whether the defect has been subject to a superimposed disease or injury that resulted in additional disability.

In this regard, in a statement of record, the Veteran reports that her migraine headaches began during since her 1991 tour during Desert Storm and became worse during her service in Iraq in 2003 and 2004.  After the discovery of the lipoma in November 2006, the Veteran's participation in the National Guard decreased, and she had to stop working at her civilian job.  Additionally, in a statement, the Veteran's fellow service member, J.W., reported that, among other ailments, the Veteran suffered from chronic migraine headaches, which rendered her unable to perform her duties at times in 2003 and 2004 in Iraq.  She also noted that the Veteran's symptoms became more severe during their time together in Iraq.

Military personnel records show that the Veteran was medically retired from the National Guard in May 2009.  Her brain lipoma was listed as a condition contributing to her medical retirement.  The associated report notes that, in 1991, the Veteran, on deployment to Iraq during Desert Storm, was in a motor vehicle accident in which she sustained an injury to her head.  Her migraine headaches have gotten progressively worse since then.  The report also noted her lipoma and that neurological evaluations confirmed that the lipoma contributed to the frequency, duration, and intensity of her migraines.

The Veteran underwent MRIs in November 2006, March 2007, June 2007, April 2008, October 2008, May 2009, June 2010, April 2012, and September 2014.  Each reveals a lipoma of approximately 1 centimeter cubed in area that was reported to be stable.  Specifically, the June 2007 MRI report noted no prior hemorrhage.

Medical records from Dr. J.P.P. note the Veteran's tumor.  In March 2007, he opined that the Veteran's headaches (for which she is currently service-connected) are unlikely a result of her brain tumor.  Conversely, in an October 2007 statement, Dr. K.E.G. opined that, upon a review of the Veteran's past medical records and radiological examinations, the Veteran's headaches are more likely than not a result of the lipoma because they are always on the left side of her head.

In July 2013, the Veteran was afforded an VA examination and a medical opinion was obtained regarding the etiology of her lipoma.  The examiner concluded that the lipoma was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury event or illness.  In support of such opinion, the examiner noted that intracerebral lipomas are congenital malformations and, as such, it is less likely that there is any relationship with onset due to military service.  In this regard, he posited that, had the tumor developed during this period, the Veteran would have manifested in obvious symptomatology, which, he stated, she did not experience.  

As a result of the Veteran's testimony at the January 2015 Board hearing that she experienced an increase in the severity of her migraine headaches during her service in 2003 and 2004, the Board remanded the claim for an addendum opinion in March 2015.

In the course of a July 2015 VA appointment, the Veteran asked her neurologist whether her lipoma could have existed since childhood and been aggravated by military service or could have been unbeknownst to her while she was in the military.  The neurologist told her he could not answer these questions with authority.

Pursuant to the remand directives, a medical opinion was obtained in July 2016.  The examiner, a nurse practitioner, reviewed the record, which included the Veteran's and other lay statements and her medical records, considered relevant medical literature, and consulted with a VA neurologist who has treated the Veteran in the past.  She noted that the Veteran's first MRI in 2006 showed a lesion, later identified as lipoma measuring 1.35 centimeters by .81 centimeters by 1.08 centimeters.  The lesion has been stable since that time, and the Veteran, who had been undergoing an MRI every six months, now undergoes an MRI every two years.

Based on a review of the record, consultation with the aforementioned neurologist, and consideration of relevant medical literature, the examiner concluded that the Veteran's lipoma should be considered a defect rather than a disease.  In support of such determination, she noted that, according to Radiopaedia.org, an online radiology service, "Intracranial lipomas are not tumours as such, but rather a result of abnormal differentiation of embryologic meninx primitiva.  They are frequently
associated with abnormal development of adjacent structures."  She further stated that, with regard to the epidemiology: "Intracranial lipomas are congenital lesions and as such are found at any age when the brain is imaged for other reasons." ibid. The examiner also stated that clinical presentation is that they are typically asymptomatic "and either found incidentally or as a result of investigation of related malformations and their presentation (e.g. mental retardation, epilepsy, hydrocephalus etc.)  ibid.  The examiner noted that the quadrigeminal cistern lipoma found in this case is one of the more common locations as 25% of all brain lipomas occur in this region, and is associated with underdevelopment of the nearby inferior colliculus. ibid.

The examiner noted that, in this veteran's case, the finding of the lipoma was entirely incidental.  The original MRI was part of a workup for the source of her headaches which are considered mixed in origin.  No hydrocephalus was found, sinus disease was noted, and subsequent headaches include migraines, tension, sinus, and possibly at least in part, sleep apnea related.  Intracranial lipomas are in most cases asymptomatic, and even when associated with symptomatic malformations (e.g. callosal dysgenesis) they usually require no treatment per se. ibid.

The examiner further opined that such isolated and stable congenital defect does not have any associated disease or injury associated with it such as hydrocephalus, migraine headaches, seizures and the nearby colliculus appears normal.  She noted that the consulting neurologist was of the opinion that the Veteran's headaches were not due to this small lesion, which has been present since birth.

The examiner also opined that, since the lesion is a birth defect of stable size, any effect claimed by the Veteran as the tumor contributing to her headaches during service is illogical.  She stated that, if this tumor (which is generally asymptomatic) had an effect on her headaches, said effect would have been present prior to her military service as it was present in utero and at birth.  

In reverse, the examiner noted that the Veteran alleges that the tumor was permanently aggravated beyond its normal course by her military service.  She stated that the Veteran's headaches are of mixed type including tension and migraines.  Migraines and tension headaches have not been associated with this type of brain abnormality.  The tumor is identical the same size as it was in 2006 and the examiner noted that the consulting neurologist also opined that her tumor could not be worsened by her military service as it is a fixed defect.

Based on the foregoing, the examiner concluded that it was less likely than not that the Veteran's brain lipoma was worsened by military service or any service-connected condition and that it is a fixed defect that will not wax and wane.

Based on the foregoing, the Board concludes that the Veteran's brain lipoma is a congenital defect and is not, in and of itself, subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Because the brain lipoma is a congenital defect, the presumption of soundness has been rebutted.  Id.  The July 2016 examiner, after reviewing the record, which included the Veteran's and other lay statements and her medical records, considering relevant medical literature, and consulting with a VA neurologist who has treated the Veteran in the past, provided a detailed explanation to support her opinion (i) that the brain lipoma was a congenital defect and (ii) given the absence of related symptomatology, was not subject to superimposed disease or injury.  The VA neurologist whom the Veteran solicited for an opinion as to the etiology of her brain lipoma declined to give an opinion.  This does not rebut the opinion of the July 2016 examiner, but merely expresses one clinician's discomfort with providing an opinion.  Further, the July 2016 examiner's opinion is supported by the July 2013 examiner's opinion.

The Board accords great probative weight to the July 2016 VA opinion as it is predicated on a review of the record, to include the Veteran's STRs, post-service medical records, and the Veteran's and other lay statements of record.  Furthermore, such considered relevant medical literature and included consultation with a VA neurologist who has treated the Veteran in the past.  Furthermore, the opinion proffered provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Although other medical records describe the Veteran's symptoms, there is no medical opinion to the contrary with regard to the nature and etiology of her brain lipoma.

Consideration has also been given to the Veteran's assertions that her brain lipoma is related to her military service, to include her headaches, which began during her tour of duty during Desert Storm as a result of a motor vehicle accident and increased in severity during her second tour in Iraq during Operation Iraqi Freedom as well as to J.W.'s statement that the Veteran's headaches got worse in Iraq.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the specific issue in this case, i.e., the nature and etiology of a brain lipoma, is outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (laypersons are competent to describe symptoms which support a later diagnosis).  A brain lipoma not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding etiology, as the evidence shows that physical examinations, MRIs, and other specific findings are needed to properly assess and diagnose such a condition.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, supra; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In the instant case, there is no indication that the Veteran or J.W. are competent to address the nature or etiology of her brain lipoma as they have not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Specifically, nothing in the record demonstrates that the Veteran or J.W. have received any special training or acquired any medical expertise in evaluating brain growths.  King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  Similarly, as lay persons, they are not competent to attribute the Veteran's headaches to her lipoma.  Accordingly, the lay evidence of record does not constitute competent evidence as to the nexus element and is of less probative value than the July 2016 VA examiner's opinion.

Therefore, the Board finds that the Veteran's brain lipoma is a congenital defect and was not subject to a superimposed disease or injury during military service that resulted in additional disability.  Consequently, the Board finds that service connection for such disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a brain lipoma.  As such, that doctrine is not applicable in the instant appeal, and such must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a brain lipoma is denied.



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


